PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/431,724
Filing Date: 4 Jun 2019
Appellant(s): Irazabal et al.



__________________
Raffi Gostanian (Reg. No. 42,595)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/11/2022 appealing from the office action mailed on 9/14/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected and pending in the application.

(2) Response to Argument
Response to section “Rejection under 35 U.S.C. 102” with regards to “metadata”:

	Appellant’s argue that Yang fails to disclose, teach or eve suggest “generate metadata specific to the endorser node,” regarding claims 1, 8 and 15.  Examiner respectfully disagrees.
	Examiner submits that Yang discloses “generate metadata specific to the endorser node” Yang, Paragraph 0093 recites “At 2, Client 160 uses fabric SDK 162 to access Peer container 180 requesting endorsement from Endorser 182. At 2.1 Endorser 182 returns a signed RWset (read/write set). At 3, the fabric SDK 162 at the client 160 submits the endorsed TX (transaction) which includes RWset and endorser signatures to the ordering service at the ordering container 190. At 4, Orderer 192 delivers the TX 
	Appellant’s argue that the term “metadata,” is more than is actually recited in the claim language.  As recited it is data which is specific to an endorser node.  Appellant, attempts to argue for a more explicit definition of what their intent for metadata is.  However, while it lists other possible examples of metadata, the Specification of the instant application also recites on Paragraph 0044 “Once the endorser BC node has executed the transaction, the endorser BC node may add two signatures, the first signature for the transaction result and the second signature for the attached metadata. Alternatively, the BC node may concatenate the transaction result with the metadata produced by the BC node. Then, the BC node may sign the concatenation resultant data. During the verification phase, the result and the particular metadata for every BC node must be composed to verify the node's signature.” (Emphasis added) Where the metadata is used to verify a signature of an endorsement.  Which means that an endorsement, which is data pertinent from an endorser that endorses a transaction, would include additional data in order to verify an endorsement node.  This additional data, is considered to be metadata, because this data would have to be specific to the endorsement node.  This is why the Examiner has interpreted that the endorsement itself is the claimed metadata.  The endorsements in Yang, are used to help validate transactions by ensuring that the transactions have been properly endorsed by a designated endorser.  So the metadata/endorsement is specific to the endorser, so when a node receives an endorsed transaction, the node can validate the endorsement by checking with the endorser who endorsed the transaction.  It would be inherent at 

Response to section “Rejection under 35 U.S.C. 102” with regards to “concatenation”:
Appellant argues the Yang fails to disclose, teach or even suggest “concatenate the metadata with the transaction data to generate a concatenation result data;” with regards to claim 1.  Examiner respectfully disagrees.  
Examiner submits that’s Yang discloses “concatenate the metadata with the transaction data to generate a concatenation result data;” Yang, Paragraph 0093 recites “At 2, Client 160 uses fabric SDK 162 to access Peer container 180 requesting endorsement from Endorser 182. At 2.1 Endorser 182 returns a signed RWset (read/write set). At 3, the fabric SDK 162 at the client 160 submits the endorsed TX (transaction) which includes RWset and endorser signatures to the ordering service at the ordering container 190. At 4, Orderer 192 delivers the TX batch to Committer 184 in peer container 180. The Orderers are a defined collective of nodes that orders transactions into a block.”
Appellant is arguing that there is no “concatenation,” step in Yang, and alleging that the combination of data of metadata and transaction data, is not synonymous. While the explicit term of “concatenation” is not recited by Yang, conceptually Yang does perform the same operation.  Appellant argues that metadata is linked with the Endorsers. As each block contains the previous hash and its own hash, the blocks are inherently ordered and immutable once known/distributed (note: the hash of a present block is a hash of the hash of the previous block and the other data in the present block, hence linking the blocks in a chain).” Emphasis added.  Yang’s teaching is now explicit, that when a transaction is requested and endorsed, the data, including the metadata/endorsement, will be combined in a series or chain order, and will be linked to the transaction.  While the Yang does not explicitly recite the word “concatenation,” Yang is explicit in conceptually teaching the same function, as it takes transaction data and then links data in series, which is what Appellant argues that Yang does not do. As a result Yang teaches the limitations argued above.   

Response to section “Rejection under 35 U.S.C. 103”:
	Examiner acknowledges Appellant’s arguments that the reference of Moses and Padmanabhan, do not cure the alleged deficiencies in Yang.  However, they were never relied upon to teach the limitations argued above.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


Conferees:

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        

                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.